DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, acknowledgement is made of the applicant’s preliminary amendments, filed 12/18/2020, to Para 0001 of the Specification under 37 CFR 1.115.  In addition, acknowledgement is made of the applicant’s preliminary amendments, filed 12/18/2020, to the claims under 37 CFR 1.115.  Specifically, it is acknowledged that applicant cancelled Claim(s), 1-20.  Under examination are the newly amended claims, 21-40.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-29 & 31-39 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A, prong 1
Regarding Claim 21
Claim 21 recites a medical system configured to receive a pose dataset, determine a set of pose differentials and identify a periodic signal.  The “receive”, “determine” and ‘identify” steps of the control system of claim 21 encompass judgments and/or evaluations that can be practically performed by the human mind, which is a mental process under the 2019 PEG. The claim simply implements these judgements on a generic computer.  For example, the steps encompasses a practitioner thinking about the data to recognize (determine) a set of data points and then select (identify) a particular one.

Regarding Claim 31
Claim 31 recites processors and a control system to receive a pose dataset, determine a set of pose differentials and identify a periodic signal.  Claim 31 is a judgment or evaluation, which is a mental process under the 2019 PEG.

Regarding Claim 22-29 & 32-39
Claim(s) 22-26, 29-36 & 39-40 recite further configurations to the receive, determine and identify steps from Claims 21 & 31 respectively.  Claim 22-26, 29, 31-36 & 39 is an observation, judgment or evaluation, is a judgment or evaluation, which is a mental process under the 2019 PEG.
Claims 27-28 & 37-38 recite further configurations to the receive, determine and identify steps from Claims 21 & 31 respectively with shape and electromagnetic sensors.  Claims 27-28 & 37-38 is an observation, judgment or evaluation, which is a mental process under the 2019 PEG


Step 2A, prong 2
The above-identified abstract ideas in Claims 21-40 is not integrated into a practical application under 2019 PEG because the above-identified additional elements (as indicated above), either alone or in combination, generally link the use of the above-identified abstract idea (as indicated above) to a particular technological environment or field of use.  More specifically, the additional elements of: interventional instrument, processors and control system do not improve the functioning of a computer, or any other technology or technical field.  
Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply adding extra-solution activity to the abstract idea.  For at least these reasons, the abstract idea identified above in Claims 21-29 & 31-39 is not integrated into a practical application under 2019 PEG.
Moreover, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in Claims 21-29 & 31-39 is not integrated into a practical application under the 2019 PEG.
Accordingly, Claims 21-29 & 31-39 are each directed to an abstract idea under 2019 PEG. 

Step 2B
Claims 21-29 & 31-39 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  The claim requires the additional elements of a processor/control system, interventional instrument, shape sensor and an electromagnetic sensor.
The above-identified additional elements are generically claimed components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks. The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per Applicant’s specification, an interventional instrument is conventional (Para 0003) from the above-identified apparatus as claimed. Processors are used to measure and analysis (Para 0030).  Shape sensors and electromagnetic sensors are also conventional (Para 0003).  Accordingly, in light of Applicant’s specification, the claimed terms are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers or computer devices, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required by the claimed processor. This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional elements in Claims 21-29 & 31-39 amounts to simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the method and apparatus of Claims 21-29 & 31-39 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 21-29 & 31-39 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in Claims 21-29 & 31-39 do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, in Claims 21-29 & 31-39, neither the general computer components nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  
Thus, Claims 21-29 & 31-39 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 21-29 & 31-39 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 21-29 & 31-39 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 21-27 & 31-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chopra et al. (U.S. Patent Application 2012/0289843 A1).
Claim 21:  Chopra teaches – 
A medical system [medical system provides navigation assistance] (Abstract) comprising: 
an interventional instrument [medical device 110] (Para 0076 and Figure 2 & 13, Element 110); and 
a control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) including one or more processors [one or more computer processors] (Para 0037), the control system configured to: 
receive [receives sampled information] a pose dataset [indicate the pose and shape of the flexible device] for an identified point [selected points] on the interventional instrument [medical device 110] (Figure 18, Element 1801 & 1802 and Para 0077-0079) retained within and in compliant movement with a cyclically moving patient anatomy [determining information of extrema during expansion and contraction cycles of an object] (Para 0002) for a plurality of time parameters during a cyclical anatomical motion (Figure 18, Element 1806); 
determine a set of pose differentials [differentiation purposes] for the identified point with respect to a reference point at each of the plurality of time parameters [determines displacements of a plurality of selected points of the flexible device relative to a reference point PR] (Para 0079-0080); and
identify a periodic signal for the cyclical anatomical motion from the set of pose differentials [determines extrema characteristics for the extremum detected in block] (Para 0093 and Figure 21).
Claim 22/21:  Chopra teaches – 
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is further configured to: 
identify a first time parameter from the plurality of time parameters for the periodic signal (Figure 17, Element 1704 and Para 0094 & 0101-0102), 
the first time parameter associated with a first distinct anatomic state [extremum type is an expiration] (Para 0101-0102). 
Claim 23/22:  Chopra teaches – 
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is further configured to: 
identify a second time parameter from the plurality of time parameters for the periodic signal (Figure 17, Element 1704 and Para 0094 & 0101-0102), 
the second time parameter associated with a second distinct anatomic state [extremum type is an inspiration] (Para 0101-0102).
Claim 24/21:  Chopra teaches –
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is configured to determine the set of pose differentials [differentiation purposes] for the identified point by determining a displacement of the identified point with respect to the reference point [reference point PR] (Para 0079-0080) at each of the plurality of time parameters [DETERMINE DISPLACEMENTS FOR SELECTED POINTS] (Figure 18, Element 1802 & 1806).
Claim 25/21:  Chopra teaches – 
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is configured to determine the set of pose differentials for the identified point by determining a change rate of a displacement [slope of the displacement data] (Para 0099) of the identified point with respect to the reference point at each of the plurality of time parameters (Figure 18, Element 1805 & 1804 and Figure 21).
Examiner’s Note:  The Examiner is interpreting “slope” as a rate of change over time.
Claim 26/25/21:  Chopra teaches –
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is configured to identify the periodic signal for the cyclical anatomical motion by determining a sign change [a change in the sign of the slope] for the change rate [slope of the displacement data] (Para 0099) of the displacement between two time parameters in the plurality of time parameters (Figure 18, Element 1805 & 1804; Figure 21 and Para 0100).
Examiner’s Note:  The Examiner is interpreting “slope” as a rate of change over time.
Claim 27/21:  Chopra teaches – 
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is configured to receive [receives sampled information] the pose dataset [indicate the pose and shape of the flexible device] for the identified point [selected points] (Figure 18, Element 1801 & 1802 and Para 0077-0079) by receiving the pose dataset from a shape sensor [shape sensors 1310a-1310k] positioned within the interventional instrument (Figure 13, Element 1310a-1310k & 110 and Para 0096).
Claim 31:  Chopra teaches – 
A non-transitory machine-readable medium storing instructions that, when executed by one or more processors [one or more computer processors] (Para 0037), cause a control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) to:
receive [receives sampled information] a pose dataset [indicate the pose and shape of the flexible device] for an identified point on an interventional instrument [medical device 110] (Figure 18, Element 1801 & 1802 and Para 0077-0079) retained within and in compliant movement with a cyclically moving patient anatomy [determining information of extrema during expansion and contraction cycles of an object] (Para 0002) for a plurality of time parameters during a cyclical anatomical motion (Figure 18, Element 1806);
determine a set of pose differentials [differentiation purposes] for the identified point with respect to a reference point at each of the plurality of time parameters [determines displacements of a plurality of selected points of the flexible device relative to a reference point PR] (Para 0079-0080); and
identify a periodic signal for the cyclical anatomical motion from the set of pose differentials [determines extrema characteristics for the extremum detected in block] (Para 0093 and Figure 21).
Claim 32/31:  Chopra teaches – 
further storing instructions that, when executed by one or more processors, cause the control system to:
identify a first time parameter from the plurality of time parameters for the periodic signal (Figure 17, Element 1704 and Para 0094 & 0101-0102),
the first time parameter associated with a first distinct anatomic state [extremum type is an expiration] (Para 0101-0102).
Claim 33/32/31:  Chopra teaches – 
further storing instructions that, when executed by one or more processors [one or more computer processors] (Para 0037), cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) to:
identify a second time parameter from the plurality of time parameters for the periodic signal (Figure 17, Element 1704 and Para 0094 & 0101-0102),
the second time parameter associated with a second distinct anatomic state [extremum type is an inspiration] (Para 0101-0102).
Claim 34/31:  Chopra teaches – 
wherein the instructions cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) to determine the set of pose differentials [differentiation purposes] for the identified point by determining a displacement of the identified point with respect to the reference point [reference point PR] (Para 0079-0080) at each of the plurality of time parameters [DETERMINE DISPLACEMENTS FOR SELECTED POINTS] (Figure 18, Element 1802 & 1806).
Claim 35/31:  Chopra teaches – 
wherein the instructions cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) to determine the set of pose differentials for the identified point by determining a change rate of a displacement [slope of the displacement data] (Para 0099) of the identified point with respect to the reference point at each of the plurality of time parameters (Figure 18, Element 1805 & 1804 and Figure 21).
Examiner’s Note:  The Examiner is interpreting “slope” as a rate of change over time.
 
Claim 36/35/31:  Chopra teaches – 
wherein the instructions cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) to identify the periodic signal for the cyclical anatomical motion by determining a sign change [a change in the sign of the slope] for the change rate [slope of the displacement data] (Para 0099) of the displacement between two time parameters in the plurality of time parameters (Figure 18, Element 1805 & 1804; Figure 21 and Para 0100).
Examiner’s Note:  The Examiner is interpreting “slope” as a rate of change over time.
Claim 37/31:  Chopra teaches – 
wherein the instructions cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) to receive [receives sampled information] the pose dataset [indicate the pose and shape of the flexible device] for the identified point [selected points] (Figure 18, Element 1801 & 1802 and Para 0077-0079) by receiving the pose dataset from a shape sensor positioned within the interventional instrument (Figure 13, Element 1310a-1310k & 110 and Para 0096).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (U.S. Patent Application 2012/0289843 A1) and further in view of Manzke et al. (U.S. Patent Application 2014/0088377 A1).
Claim 28/21:  Chopra teaches – 
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) is configured to receive the pose dataset for the identified point by receiving the pose dataset from a sensor [shape sensors 1310a-1310k] positioned within the interventional instrument (Figure 13, Element 1310a-1310k & 110 and Para 0096).
Chopra fails to teach an electromagnetic sensor.  However, Manzke teaches an electromagnetic sensor [electromagnetic…sensors] (Para 0025) in order to receive signals and interpret dynamic changes in a shape and position of the sensors (Abstract)
The Examiner finds that the prior art contained a device (the fiber optic sensors of Chopra) which differed from the claimed device (the electromagnetic sensors of the Applicant) by the substitution of some components (the fiber optic sensors of Chopra) with other components (the electromagnetic sensors of Manzke).  The Examiner finds that the substituted components and their functions were known in the art (Para 0025).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0025)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopra to substitute the fiber optic sensor of Chopra with the electromagnetic sensor as taught by Manzke in order to receive signals and interpret dynamic changes in a shape and position of the sensors (Abstract).
Claim 38/31:  Chopra teaches – 
wherein the instructions cause the control system to receive the pose dataset for the identified point by receiving the pose dataset from a sensor [shape sensors 1310a-1310k] positioned within the interventional instrument (Figure 13, Element 1310a-1310k & 110 and Para 0096).
Chopra fails to teach an electromagnetic sensor.  However, Manzke teaches an electromagnetic sensor [electromagnetic…sensors] (Para 0025) in order to receive signals and interpret dynamic changes in a shape and position of the sensors (Abstract)
The Examiner finds that the prior art contained a device (the fiber optic sensors of Chopra) which differed from the claimed device (the electromagnetic sensors of the Applicant) by the substitution of some components (the fiber optic sensors of Chopra) with other components (the electromagnetic sensors of Manzke).  The Examiner finds that the substituted components and their functions were known in the art (Para 0025).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopra to substitute the fiber optic sensor of Chopra with the electromagnetic sensor as taught by Manzke in order to receive signals and interpret dynamic changes in a shape and position of the sensors (Abstract).

Claim(s) 29-30 & 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (U.S. Patent Application 2012/0289843 A1) and further in view of Donhowe et al. (WO 2009/097461 A1; enclosed herein).
Claim 29/21:  Chopra teaches – 
the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150) 
Chopra fails to teach generating a command signal indicating an intended movement of the interventional instrument.  However, Donhowe teaches – 
generate a command signal [configuration command] indicating an intended movement of the interventional instrument (Para 000124) relative to the patient anatomy [the instrumentation 1188 may also be combined with other information in the control system (i.e., kinematic information) in order to resolve position and orientation of the endoscope] (Para 00092); and
adjust the command signal to include an instruction for a cyclical instrument motion of the interventional instrument based on a phase of the cyclical anatomical motion indicated by the periodic signal [incremental motion controller can interact with…the actuation system to better achieve the commanded configuration] (Para 000124) [The endoscope can also be automatically navigated to the surgical site] (Para 000137) in order to free the physician from concern (Para 0007).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopra to include the generating a command signal indicating an intended movement of the interventional instrument as taught by Donhowe in order to free the physician from concern (Para 0007).
Claim 30/29/21:  Chopra teaches – 
wherein the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150)
Chopra fails to teach generating a command signal indicating an intended movement of the interventional instrument.  However, Donhowe teaches – 
cause the intended movement of the interventional instrument relative to the patient anatomy based on the adjusted command signal to compensate for the cyclical anatomical motion [incremental motion controller can interact with…the actuation system to better achieve the commanded configuration] (Para 000124) [The endoscope can also be automatically navigated to the surgical site] (Para 000137) in order to free the physician from concern (Para 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopra to include the generating a command signal indicating an intended movement of the interventional instrument as taught by Donhowe in order to free the physician from concern (Para 0007).
Claim 39/31:  Chopra teaches – 
further storing instructions that, when executed by one or more processors, cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150)
Chopra fails to teach generating a command signal indicating an intended movement of the interventional instrument.  However, Donhowe teaches – 
generate a command signal [configuration command] indicating an intended movement of the interventional instrument (Para 000124) relative to the patient anatomy [the instrumentation 1188 may also be combined with other information in the control system (i.e., kinematic information) in order to resolve position and orientation of the endoscope] (Para 00092): and
adjust the command signal to include an instruction for a cyclical instrument motion of the interventional instrument based on a phase of the cyclical anatomical motion indicated by the periodic signal [incremental motion controller can interact with…the actuation system to better achieve the commanded configuration] (Para 000124) [The endoscope can also be automatically navigated to the surgical site] (Para 000137) in order to free the physician from concern (Para 0007).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopra to include the generating a command signal indicating an intended movement of the interventional instrument as taught by Donhowe in order to free the physician from concern (Para 0007).
Claim 40/39/21:  Chopra teaches – 
further storing instructions that, when executed by one or more processors, cause the control system (Figure 2, Element 180, 170, 130, 140, 160 & 150)
Chopra fails to teach generating a command signal indicating an intended movement of the interventional instrument.  However, Donhowe teaches – 
cause the intended movement of the interventional instrument relative to the patient anatomy based on the adjusted command signal to compensate for the cyclical anatomical motion [incremental motion controller can interact with…the actuation system to better achieve the commanded configuration] (Para 000124) [The endoscope can also be automatically navigated to the surgical site] (Para 000137) in order to free the physician from concern (Para 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chopra to include the generating a command signal indicating an intended movement of the interventional instrument as taught by Donhowe in order to free the physician from concern (Para 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application No. 2005/0197559 - Method for endoluminal imaging with movement correction
US Patent Application No. 2006/0058647 A1 - Method and system for delivering a medical device to a selected position within a lumen
US Patent Application No. 2008/0118135 A1 - Adaptive Navigation Technique For Navigating A Catheter Through A Body Channel Or Cavity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793